Order entered May 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00455-CV

                           KIMBERLEY PETTIGREW, Appellant

                                                V.

                       MEGAN REEVES & BRIANA TROY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-03642-2011

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated February 22, 2013, we

notified Claudia Webb, Official Court Reporter for County Court at Law No. 4, that the

reporter’s record was overdue. We directed Ms. Webb to file the record within thirty days. To

date, we have not received any response.

       Accordingly, we ORDER Claudia Webb to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification that no hearings were recorded or

no request for the reporter’s record has been made; or (3) written verification that appellant has

not been found indigent and has not paid or made arrangements to pay for the record.
       We notify appellant that if we receive verification that no request for the record has been

made or that she has not paid for or made arrangements to pay for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Claudia Webb, Official Court Reporter for County Court at

Law No. 4 and to the Honorable David Rippel, Presiding Judge of the County Court at Law No.

4.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE